


Exhibit 10.2
THIRD AMENDMENT TO LEASE
THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is made this 7th day of August,
2013, by and between ALCO CITYSIDE FEDERAL LLC, a Rhode Island limited liability
company (“Landlord”) and UNITED NATURAL FOODS, INC., a Delaware corporation
(“Tenant”).
R1.
Landlord currently leases to Tenant those certain premises consisting of
approximately 69,855 rentable square feet of space (the “Premises”) on the first
and second floors of Building 52 and the second floor of Building 51 in the
Project known as the American Locomotive Works located at 317 Iron Horse Way,
Providence, Rhode Island (the “Building”) pursuant to a Lease Agreement dated
October 16, 2008, amended May 12, 2009, and May 10, 2011 between Landlord and
Tenant (the “Lease”).



R2.
Tenant desires to lease additional space for office use consisting of
approximately 1,450 rentable square feet known as the Berliet Room on a
short-term basis on the first floor of Building 52 (the “Additional Premises”).



R3.
Landlord and Tenant desire to amend the Lease upon the terms and conditions set
forth below.



R4.
The “Effective Date” for purposes of this amendment shall be August 8, 2013.



AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant agree as follows:
1.Definitions. All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Lease.
2.Premises and Additional Premises. As of the “Effective Date”, the Premises and
Additional Premises shall be defined as follows:
A.Premises as defined in Section 1.1 shall mean approximately 69,855 square feet
on the first and second floor of Building 52 and the second floor of Building
51, and Additional Premises shall mean approximately 1,450 rentable square feet
known as the Berliet Room in Building 52.
3.Term. The term of the Lease for the Additional Premises shall be for three
months, commencing on the Effective Date of this Amendment. Monthly payments of
Base Rent, Additional Rent and all other charges under this Lease for the
Additional Premises shall commence on the Effective Date.
4.Rent. Base Rent for the Additional Premises shall be $2,175.00 on a monthly
basis. There shall be no other rent charges due and owing by the Tenant for the
Additional Premises, except as set forth in Section 6 of the Lease.

1

--------------------------------------------------------------------------------






5.Additional Charges. Landlord and Tenant shall agree on allocation of
electrical expenses consistent with existing requirements of Premises. If
monitored electrical expenses exceed 110% of this requirement, Tenant agrees to
pay the difference.
6.Improvements. Prior to occupying the Premises, Tenant upon Landlord's
reasonable request will submit plans for any improvements necessary to occupy as
temporary office space, provided that all improvements will require approval by
the Landlord and may be required to be removed at Landlord's request and
Tenant's expense at the conclusion of the Term. Landlord shall have the right to
reasonably limit the type, size, and location of improvements. Landlord and
Tenant shall decide on a mutually acceptable window treatment to be installed by
Licensee for storefront windows on the east (Lobby) and west (Courtyard) side of
the space.
7.Delivery of Additional Premises. The Additional Premises shall be delivered to
Tenant in broom clean condition. Tenant shall otherwise accept the Additional
Premises on an “as-is” basis with no further warranties or representations from
the Landlord, except that Landlord warrants that, to its knowledge, the
Additional Premises are free of hazardous materials. Any improvements to the
Additional Premises made by Tenant must be approved in advance by Landlord.
8.Option to Renew. Upon expiration of the above Term, Tenant shall have the
option to renew this agreement for (2) periods of (30) days. Rent and additional
charges for additional charges shall be as stated in 4 and 5 above.
9.Survival and Conflict. The Lease shall remain in full force and effect, fully
binding on Landlord and Tenant and unmodified except as expressly provided
herein. In the event of any conflict between the terms of the Lease and the
terms of this Amendment, the terms of this Amendment shall govern.
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment on the
date written first above.




LANDLORD:
 
ALCO CITYSIDE FEDERAL LLC, a Rhode Island limited liability company


 
 
By:
(SEAL)
Witness
 
 
Name:
 
 
 
 
Title:
 




2

--------------------------------------------------------------------------------




TENANT:
 
UNITED NATURAL FOODS, INC. a Delaware corporation
 
 
By:
/s/ Thomas A. Dziki (SEAL)
Witness
 
 
Name:
Thomas A. Dziki
 
 
 
Title:
CHRSO




3